DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 11-09-22.
Claims 1-4, 6-7, 16 and 18-20 are amended.
Claims 26-35 are canceled.
Notes: In Remarks of the amendment, applicant stated that “Claims 26-35 are canceled by amendment herein”, but in the claim list, claims 26-35 still remained “Withdrawn”.

Election/Restrictions
This application contains withdrawn claims 26-35 drawn to an invention nonelected in the reply filed on 04-21-22.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

       Response to Arguments
Applicant's arguments filed 11-09-22 have been fully considered but they are not persuasive.
In Drawings Objections, examiner wrote the important features of “an angle between the front surface and each of the side surfaces of the second wiring is smaller than an external angle of an angle between the back surface and each of the side surfaces of the second wiring” in claim 5, and “an angle between the front surface and each of the side surfaces of the first wiring is smaller than an external angle of an angle between the back surface and each of the side surfaces of the first wiring” in claim 6, must be shown or the feature(s) canceled from the claim(s).
For the argument, applicant made up an external angle θ2 added to fig. 4 of the application, and argues that angle formed by top and side surfaces of a wiring (internal angle θ1 of the wiring) is smaller than the external angle θ2 of angle formed by bottom and side surfaces of the wiring.
This argument is not persuasive because
1) An angle of a wiring (polygon in section view), would be an internal angle of the polygon, never be an external angle of the polygon.
2) The applicant use top and side surfaces of the wiring formed θ1, fig. 4, to compare with an external angle θ2, is a mistake; and which did not in any the claims of the application.
3) The external angle θ2 is not formed by bottom and side surface of the wiring at all; and it is formed by a side surface of the wiring and  a top surface of the substrate (see applicant modified fig. 4 in the Remarks of 11-09-22).
4) In all the drawings, for any wiring (the first and second), the angle between front (top) surface and side surface is larger than the angle between back (bottom) surface and side surface. Applicant just claimed opposite features.
Applicant's arguments with respect to claims 16, 18 and 20 have been considered but are moot in view of the new ground(s) of rejection.


Drawings Objections
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the important features of “an angle between the front surface and each of the side surfaces of the second wiring is smaller than an external angle of an angle between the back surface and each of the side surfaces of the second wiring” in claim 5, and “an angle between the front surface and each of the side surfaces of the first wiring is smaller than an external angle of an angle between the back surface and each of the side surfaces of the first wiring” in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner’s Notes: In all the drawings, for any wiring (the first and second), the angle between front (top) surface and side surface is larger than the angle between back (bottom) surface and side surface. Applicant just claimed opposite features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable Hirose et al. (US20160330835).
Re Claim 3, Hirose show and disclose
A wiring board comprising: 
a substrate having transparency (a wiring board using a transparent substrate, [0003]); 
a plurality of first wirings (wirings 12 extend in one direction, fig. 1A) which are arranged on an upper surface of the substrate (11, fig. 1A and 1B) and extend in a first direction and each of which has a back surface in contact with the substrate and a front surface facing an opposite side of the back surface (fig. 1A and 1B); and  
a second wiring (wirings 12 extend in another direction, fig. 1A) which is arranged on the upper surface of the substrate (11, fig. 1A and 1B), extends in a second direction intersecting with the first direction, and has a back surface in contact with the substrate and a front surface facing an opposite side of the back surface (fig. 1A and 1B), 
Hirose disclosed claimed invention, except for wherein a line width of the back surface of the second wiring is smaller than a line width of the back surface of the first wiring, since Hirose discloses the line width of back surface of the wirings could have variety length (fig. 1 and 2); therefore, it would have been obvious to one having ordinary skill in the art to use a line width of the back surface of  the first wring being larger than a line width of back surface of the second wiring, in order to have variety design choice of line width of back surface of the first and second wirings for the electronic device; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Re Claim 4, Hirose show and disclose
The wiring board according to claim 3, wherein the line width of the back surface of the first wiring is larger than a line width of the front surface of the first wiring (fig. 2), and the line width of the back surface of the second wiring is larger than a line width of the front surface of the second wiring (fig. 2).
Re Claim 5, Hirose show and disclose
The wiring board according to claim 3, wherein the second wiring has a pair of side surfaces which extend in the second direction and are adjacent to the back surface of the second wiring (fig. 1-3), and an angle (fig. 3) between the front surface and each of the side surfaces of the second wiring is smaller than an external angle of an angle (fig. 3) between the back surface and each of the side surfaces of the second wiring.
Re Claim 6, Hirose show and disclose
The wiring board according to claim 3, wherein the first wiring has a pair of side surfaces which extend in the first direction and are adjacent to the back surface of the first wiring (fig. 1-3), and an angle (fig. 3) between the front surface and each of the side surfaces of the first wiring is smaller than an external angle of an angle (fig. 3) between the back surface and each of the side surfaces of the first wiring.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Hirose et al. in view of Trauernicht et al. (US20140216783).
	Re Claim 7, Hirose show and disclose
The wiring board according to claim 3, 
Hirose does not disclose
wherein an intersection between each first wiring and the second wiring includes a curved surface at at least one of corners formed by the upper surface of the substrate, a surface adjacent to the back surface of each first wiring, and a surface adjacent to the back surface of the second wiring, the curved surface being continuous among the surfaces.
Trauernicht teaches a device wherein
an intersection between each first wiring (10, fig. 2) and the second wiring (20, fig. 2) includes a curved surface at at least one of corners formed by the upper surface of the substrate (fig. 2), a surface adjacent to the back surface of each first wiring, and a surface adjacent to the back surface of the second wiring, the curved surface being continuous among the surfaces (fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art to use a rounded corner of intersections of wirings as taught by Trauernicht in the wiring intersections of Hirose, in order to make a stronger intersection of the wirings, and to increase bonding area and the bonding strength between the wirings and the substrate for the electronic device.
Claims 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable Hirose et al. in view of Kim et al. (US20180059837).
Re Claim 16, Hirose show and disclose
A wiring board comprising: 
a substrate having transparency (a wiring board using a transparent substrate, [0003]); 
a wiring pattern region (of wiring pattern 12, fig. 1A) which is arranged on the substrate (11, fig. 1A and 1B) and includes a plurality of wirings (wirings 12 in one direction, fig. 1A); 
Hirose does not disclose
a dummy pattern region which is arranged around the wiring pattern region and includes a plurality of dummy wirings electrically independent of the wirings, wherein each of the wiring pattern region and the dummy pattern region is formed by repeating a predetermined unit pattern shape, and a unit pattern shape of the dummy pattern region is a shape in which a part of a unit pattern shape of the wiring pattern region is missing, the missing part of the unit pattern region is located on an extension of the wiring, and an additional pattern apart from the dummy wirings is arranged in the dummy pattern region.
Kim teaches a device wherein
a dummy pattern region (of dummy patterns 330, fig. 1) which is arranged around the wiring pattern region (310, fig. 1) and includes a plurality of dummy wirings (dummy wirings 330, fig. 7) electrically independent of the wirings, wherein each of the wiring pattern region and the dummy pattern region is formed by repeating a predetermined unit pattern shape (fig. 6-7), and a unit pattern shape of the dummy pattern region is a shape in which a part of a unit pattern shape of the wiring pattern region is missing (fig. 6-7), the missing part of the unit pattern region is located on an extension of the wiring (missing part is extension between patterns, fig. 6-7), and an additional pattern (additional 310, fig. 1) apart from the dummy wiring is arranged in the dummy pattern region (fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art to use dummy patterns around wiring pattern region as taught by Kim in wiring board of Hirose, in order to make better shielding of signal wirings and to reduce noise for the electronic device; and since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re Claim 17, Hirose show and Kim disclose
The wiring board according to claim 16, wherein the dummy wiring has a first dummy wiring portion (of one direction, fig. 5, Kim) and a second dummy wiring portion (of another direction, fig. Kim) and the first dummy wiring portion and the second dummy wiring portion are arranged apart from each other in a plane direction (fig. 5).
Re Claim 18, Hirose show and disclose
A wiring board comprising: 
a substrate having transparency (a wiring board using a transparent substrate, [0003]); 
a wiring pattern region (of wiring pattern 12, fig. 1A) which is arranged on the substrate (11, fig. 1A and 1B) and includes a plurality of wirings (12, fig. 1A and 1B); 
Hirose does not disclose
a dummy pattern region which is arranged around the wiring pattern region and includes a plurality of dummy wirings electrically independent of the wirings, each dummy wiring having a first dummy wiring portion and a second dummy wiring portion, the first dummy wiring portion and the second dummy wiring portion each being located on an extension of the wiring, wherein the dummy wiring has a substantially L shape in a plan view.
Kim teaches a device wherein
a dummy pattern region (of dummy patterns 330, fig. 1) which is arranged around the wiring pattern region (310, fig. 1) and includes a plurality of dummy wirings (dummy wirings 330, fig. 7) electrically independent of the wirings, each dummy wiring having a first dummy wiring portion (of one direction, fig. 5) and a second dummy wiring portion (of second direction, fig. 5), the first dummy wiring portion and the second dummy wiring portion each being located on an extension of the wiring fig. 1and 4-5), wherein the dummy wiring has a substantially L shape in a plan view (fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art to use dummy patterns around wiring pattern region as taught by Kim in wiring board of Hirose, in order to make better shielding of signal wirings and to reduce noise for the electronic device; and since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Re Claim 19, Hirose and Kim disclose
The wiring board according to claim 18, wherein an additional pattern (additional 310, fig. 1, Kim) apart from the dummy wirings is arranged in the dummy pattern region (fig. 1).
Re Claim 20, Hirose show and disclose
A wiring board comprising: 
a substrate having transparency (a wiring board using a transparent substrate, [0003]); 
a wiring pattern region (of wiring pattern 12, fig. 1A) which is arranged on the substrate (11, fig. 1A and 1B) and includes a plurality of wirings (1, fig. 1A and 1B);
Hirose does not disclose
a dummy pattern region which is arranged around the wiring pattern region and includes a plurality of dummy wirings electrically independent of the wirings, each dummy wiring having a first dummy wiring portion and a second dummy wiring portion, and the first dummy wiring portion and the second dummy wiring portion being arranged obliquely with respect to the wiring, the first dummy wiring portion and the second dummy wiring portion being arranged apart from each other in a plane direction, wherein no first dummy wiring portion and no second dummy wiring portion exist between first dummy wiring portions adjacent to each other, and no first dummy wiring portion and no second dummy wiring portion exist between second dummy wiring portions adjacent to each other.
Kim teaches a device wherein
a dummy pattern region (330, fig. 1) which is arranged around the wiring pattern region (310, fig. 1) and includes a plurality of dummy wirings electrically independent of the wirings (fig. 1), each dummy wiring having a first dummy wiring portion (of one direction, fig. 5) and a second dummy wiring portion (of second direction, fig. 5), and the first dummy wiring portion and the second dummy wiring portion being arranged obliquely with respect to the wiring (fig. 1 and 4-7), the first dummy wiring portion and the second dummy wiring portion being arranged apart from each other in a plane direction (fig. 5 and 7), wherein no first dummy wiring portion and no second dummy wiring portion exist between first dummy wiring portions adjacent to each other (fig. 1 and 4-7), and no first dummy wiring portion and no second dummy wiring portion exist between second dummy wiring portions adjacent to each other (fig. 1 and 4-7).
Therefore, it would have been obvious to one having ordinary skill in the art to use the same shape of dummy patterns around wiring pattern region and to arrange location of the dummy wiring respect to the wiring as taught by Kim in the electronic device of Hirose, in order to have variety design choice of shapes and way the dummy wiring placed with respect to the wiring for the electronic device; since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re Claim 21, Hirose and Kim disclose
The wiring board according to claim 16, wherein an aperture ratio of the dummy pattern region (fig. 4-7) is higher than an aperture ratio of the wiring pattern region (fig. 4-7).
Re Claims 22-23, Hirose and Kim disclose
The wiring board according to claims 16 and 21 respectively, 
Hirose and Kim disclose the claimed invention, except for Hirose and Kim do not explicitly disclose wherein the aperture ratio of the dummy pattern region is in a range of 87% or more and less than 100%; wherein a difference between the aperture ratio of the dummy pattern region and the aperture ratio of the wiring pattern region is 1% or less; since fig. 1A of Hirose shown the wiring pattern is continuously, and fig. 1 and 4-7 of KIm shown dummy wiring pattern with breaking gaps; the aperture ratio of the dummy pattern region at least could be in a range of 87% or more and less than 100%; and a difference between the aperture ratio of the dummy pattern region and the aperture ratio of the wiring pattern region at least could be 1% or less; therefore, it would have been obvious to one having ordinary skill in the art to use aperture ratio of the dummy pattern region being in a range of 87% or more and less than 100%, and a difference between the aperture ratio of the dummy pattern region and the aperture ratio of the wiring pattern region being 1% or less in wiring board of Hirose, in order to make variety design choice of aperture ratio of wiring pattern and dummy wiring pattern for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Claim 24, Hirose and Kim disclose
The wiring board according to claim 16, wherein the wiring pattern region includes a plurality of connection wirings (ffig. 1 A of Hirose; or fig. 4 and 6 of KIm) that connect the plurality of wirings.
Re Claim 25, Hirose show and disclose
The wiring board according to claim 16 having a radio wave transmission/reception function (the wiring board is capable to be used for a radio wave transmission/reception; and it is an intended-use limitation, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 UAPQ2d 1647 (1987)).
Claims 16-25 is/are also rejected under 35 U.S.C. 103 as being unpatentable Hirose et al. in view of Ozawa et al. (US20070108628).
Re Claim 16, Hirose show and disclose
A wiring board comprising: 
a substrate having transparency (a wiring board using a transparent substrate, [0003]); 
a wiring pattern region (of wiring pattern 12, fig. 1A) which is arranged on the substrate (11, fig. 1A and 1B) and includes a plurality of wirings (wirings 12 in one direction, fig. 1A); 
Hirose does not disclose
a dummy pattern region which is arranged around the wiring pattern region and includes a plurality of dummy wirings electrically independent of the wirings, wherein each of the wiring pattern region and the dummy pattern region is formed by repeating a predetermined unit pattern shape, and a unit pattern shape of the dummy pattern region is a shape in which a part of a unit pattern shape of the wiring pattern region is missing, the missing part of the unit pattern region is located on an extension of the wiring, and an additional pattern apart from the dummy wiring is arranged in the dummy pattern region.
Ozawa teaches a device wherein
a dummy pattern region (of dummy patterns 103, fig. 1) which is arranged around the wiring pattern region (fig. 1) and includes a plurality of dummy wirings (dummy wirings, fig. 1, 3-4 and 7D) electrically independent of the wirings, wherein each of the wiring pattern region and the dummy pattern region is formed by repeating a predetermined unit pattern shape (of 104B fig. 1 and 2), and a unit pattern shape of the dummy pattern region is a shape (of rectangle, fig. 3-4 and 7D) in which a part of a unit pattern shape of the wiring pattern region is missing (fig. 2-4 and 7D), the missing part of the unit pattern region is located on an extension of the wiring (missing extension portions of the rectangle fig. 2-4 and 7D), and an additional pattern (additional patterns, fig. 1) apart from the dummy wiring is arranged in the dummy pattern region.
Therefore, it would have been obvious to one having ordinary skill in the art to use dummy patterns around wiring pattern region as taught by Ozawa in wiring board of Hirose, in order to make better shielding of signal wirings and to reduce noise for the electronic device; and since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re Claim 17, Hirose show and Ozawa disclose
The wiring board according to claim 16, wherein the dummy wiring has a first dummy wiring portion (X direction portion, fig. 7D, Ozawa) and a second dummy wiring portion (Y direction portion, fig. 7D, Ozawa) and the first dummy wiring portion and the second dummy wiring portion are arranged apart from each other in a plane direction (fig. 7D).
Re Claim 18, Hirose show and disclose
A wiring board comprising: 
a substrate having transparency (a wiring board using a transparent substrate, [0003]); 
a wiring pattern region (of wiring pattern 12, fig. 1A) which is arranged on the substrate (11, fig. 1A and 1B) and includes a plurality of wirings (12, fig. 1A and 1B); 
Hirose does not disclose
a dummy pattern region which is arranged around the wiring pattern region and includes a plurality of dummy wirings electrically independent of the wirings, each dummy wiring having a first dummy wiring portion and a second dummy wiring portion, the first dummy wiring portion and the second dummy wiring portion each being located on an extension of the wiring, wherein the dummy wiring has a substantially L shape in a plan view.
Ozawa teaches a device wherein
a dummy pattern region (of dummy patterns 103, fig. 1) which is arranged around the wiring pattern region (fig. 1) and includes a plurality of dummy wirings (dummy wirings 103, fig. 1) electrically independent of the wirings, each dummy wiring having a first dummy wiring portion (of one direction, fig. 7D) and a second dummy wiring portion (of second direction, fig. 7D), the first dummy wiring portion and the second dummy wiring portion each being located on an extension of the wiring (fig. 1), wherein the dummy wiring has a substantially L shape in a plan view (fig. 7D).
Therefore, it would have been obvious to one having ordinary skill in the art to use dummy patterns around wiring pattern region as taught by Kim in wiring board of Hirose, in order to make better shielding of signal wirings and to reduce noise for the electronic device; and since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Re Claim 19, Hirose and Ozawa disclose
The wiring board according to claim 18, wherein an additional pattern (additional 103, fig. 1, Ozawa) apart from the dummy wirings is arranged in the dummy pattern region (fig. 1).
Re Claim 20, Hirose show and disclose
A wiring board comprising: 
a substrate having transparency (a wiring board using a transparent substrate, [0003]); 
a wiring pattern region (of wiring pattern 12, fig. 1A) which is arranged on the substrate (11, fig. 1A and 1B) and includes a plurality of wirings (1, fig. 1A and 1B);
Hirose does not disclose
a dummy pattern region which is arranged around the wiring pattern region and includes a plurality of dummy wirings electrically independent of the wirings, each dummy wiring having a first dummy wiring portion and a second dummy wiring portion, and the first dummy wiring portion and the second dummy wiring portion being arranged obliquely with respect to the wiring, the first dummy wiring portion and the second dummy wiring portion being arranged apart from each other in a plane direction, wherein no first dummy wiring portion and no second dummy wiring portion exist between first dummy wiring portions adjacent to each other, and no first dummy wiring portion and no second dummy wiring portion exist between second dummy wiring portions adjacent to each other.
Ozawa teaches a device wherein
a dummy pattern region (of dummy patterns 103, fig. 1) which is arranged around the wiring pattern region and includes a plurality of dummy wirings (dummy wirings, fig. 1 and 7D) electrically independent of the wirings, each dummy wiring having a first dummy wiring portion (one direction portion, fig. 7D) and a second dummy wiring portion (another direction portion, fig. 7D), and the first dummy wiring portion and the second dummy wiring portion being arranged obliquely with respect to the wiring (fig. 1 and 7D), the first dummy wiring portion and the second dummy wiring portion being arranged apart from each other in a plane direction (fig. 7D, wherein no first dummy wiring portion and no second dummy wiring portion exist between first dummy wiring portions adjacent to each other (fig. 1 and 7D), and no first dummy wiring portion and no second dummy wiring portion exist between second dummy wiring portions adjacent to each other (fig. 1 and 7D). 
Therefore, it would have been obvious to one having ordinary skill in the art to use same shape of the dummy wiring and arrange position of the dummy wiring with respect to the wiring portion as taught by Ozawa in the electronic device of Hirose, in order to have variety design choice of shapes and way the dummy wiring placed with respect to the wiring for the electronic device; since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); and since it has been held 1-2, 8-15that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re Claim 21, Hirose and Ozawa disclose
The wiring board according to claim 16, wherein an aperture ratio of the dummy pattern region (fig. 1 and 7D, Ozawa) is higher than an aperture ratio of the wiring pattern region (fig. 1A, Hirose).
Re Claims 22-23, Hirose and Ozawa disclose
The wiring board according to claims 16 and 21 respectively, 
Hirose and Ozawa disclose the claimed invention, except for Hirose and Ozawa do not explicitly disclose wherein the aperture ratio of the dummy pattern region is in a range of 87% or more and less than 100%; wherein a difference between the aperture ratio of the dummy pattern region and the aperture ratio of the wiring pattern region is 1% or less; since fig. 1A of Hirose shown the wiring pattern is continuously, and fig. 1 and 7D of Ozawa shown the dummy wiring pattern with breaking gaps; the aperture ratio of the dummy pattern region at least could be in a range of 87% or more and less than 100%; and a difference between the aperture ratio of the dummy pattern region and the aperture ratio of the wiring pattern region at least could be 1% or less; therefore, it would have been obvious to one having ordinary skill in the art to use aperture ratio of the dummy pattern region being in a range of 87% or more and less than 100%, and a difference between the aperture ratio of the dummy pattern region and the aperture ratio of the wiring pattern region being 1% or less in wiring board of Hirose, in order to make variety design choice of aperture ratio of wiring pattern and dummy wiring pattern for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Claim 24, Hirose show and disclose
The wiring board according to claim 16, wherein the wiring pattern region includes a plurality of connection wirings (wirings 12 in other direction, fig. 1A) that connect the plurality of wirings.
	Re Claim 25, Hirose show and disclose
The wiring board according to claim 16 having a radio wave transmission/reception function (the wiring board is capable to be used for a radio wave transmission/reception; and it is an intended-use limitation, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 UAPQ2d 1647 (1987)).

Allowable Subject Matter	
4.	Claims 1-2 and 8-15 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:
Claims 1 and 8 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a plurality of first wirings which are arranged on an upper surface of the substrate and extend in a first direction; and a second wiring which is arranged on the upper surface of the substrate and extends in a second direction intersecting with the first direction; a pair of side surfaces which extend in the first direction and are adjacent to the back surface, each of the pair of side surfaces being recessed inward; and a second wiring which is arranged on the upper surface of the substrate and extends in a second direction intersecting with the first direction, the second wiring having: a back surface in contact with the substrate; a front surface facing an opposite side of the back surface of the second wiring; one side surface that extends in the second direction is adjacent to the back surface of the second wiring, and is recessed inward; and another side surface that extends in the second direction, is adjacent to the back surface of the second wiring, and is recessed inward, an angle between the back surface of the second wiring and the other side surface being smaller than an angle between the back surface of the second wiring and the one side surface.
Claim 2 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 2 in combination as claimed, including:
a plurality of first wirings which are arranged on an upper surface of the substrate and extend in a first direction, and a line width in a range of 0.1 m or more and 5.0 m or less; a second wiring which is arranged on the upper surface of the substrate and extends in a second direction intersecting with the first direction, and a line width in a range of 0.1 m or more and 5.0 m or less; four corners formed by an upper surface of the substrate, the pair of side surfaces of the first wiring, and the pair of side surfaces of the second wiring; and curved surfaces that continuously connect one side surface of each first wiring and one side surface of the second wiring, a radius of curvature of the curved surface of only one of four corners or at only two adjacent corners of the four corners being larger than a radius of curvature at the other corners.
Claims 9-15 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 9 in combination as claimed, including:
          forming a conductive layer on an upper surface of a substrate; forming an insulating layer that includes a first trench extending in a first direction and a second trench extending in a second direction; forming a first conductor arranged in the first trench and a second conductor arranged in the second trench; removing the insulating layer; and removing the conductive layer to expose the upper surface of the substrate and forming a first wiring and a second wiring from the first conductor and the second conductor.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 2, 9 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20110199126-A1 US-20090121349-A1 US-7977795-B2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848